Citation Nr: 0312671	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability for the period from February 
18, 1971, to July 25, 1995.

2.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability for the period from July 26, 
1995, to August 11, 1998.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which implemented a directive from VA's 
Compensation and Pension Service finding that prior action 
denying service connection for a cervical spine disorder had 
been clearly and unmistakably erroneous.  By RO action in 
August 1995, a grant of service connection for the surgical 
absence of the spinous processes at C-6 and C-7 and post-
traumatic arthritis at C-6 and C-7, residuals of an old 
compression fracture, was effected and a 10 percent rating 
was assigned therefor, effective from the day following the 
veteran's discharge from service, February 18, 1971.

An appeal followed and the Board, by its decision of June 
1997, increased the rating assigned for the veteran's 
cervical spine disability from 10 percent to 20 percent as 
moderate limitation of motion had been shown upon VA 
examination performed in October 1995.  In implementing the 
Board's decision, the RO, in a July 1997 rating 
determination, assigned the 20 percent evaluation effective 
as of July 26, 1995, the date the veteran submitted his 
request for administrative review of the February 1972 rating 
decision based on clear and unmistakable error.

An appeal of the Board's June 1997 decision was thereafter 
taken to the United States Court of Appeals for Veterans 
Claims (Court) and the parties to such appeal moved the Court 
to vacate the Board's decision and remand the matter for 
further review.  Accordingly, the Court vacated the Board's 
June 1997 decision and remanded the matter to the Board.  
Upon return to the Board, a remand was entered in August 
1998, in order for the RO to perform additional procedural 
and evidentiary development.  Following the RO's completion 
of the requested actions, the case was returned to the Board 
for appellate consideration.  During the course of this 
appeal, however, the Court rendered a decision in Fenderson 
v. West, 12 Vet. App. 119 (1999) regarding development 
required for the assignment of separate, or "staged," 
ratings for separate periods of time.  Because the RO had not 
had an opportunity to develop this case pursuant to 
Fenderson, the Board again remanded this case to the RO for 
additional procedural and evidentiary development in March 
2000.  Following this additional development, the case was 
again returned to the Board for further appellate 
consideration.

In April 2001, the Board rendered a decision denying the 
veteran's requests for higher initial ratings.  The Board 
did, however, grant an increase in disability evaluation to 
30 percent for the cervical spine disorder, effective August 
12, 1998, the date medical evidence showed an increase in 
symptoms.  The veteran again appealed to the Court and in 
November 2002, the Court vacated the Board's April 2001 
decision and remanded the matter to the Board so that VA 
could provide the veteran with appropriate notices under the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] and, more specifically, 
to provide notice of what specific evidence will be obtained 
by VA on the veteran's behalf pursuant to the Court's recent 
precedent set in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Therefore, this matter is properly before the 
Board once again for appellate consideration.


REMAND

The evidence of record shows that the veteran has been given 
notice of the evidence needed to substantiate his claims in a 
statement of the case and a number of supplemental statements 
of the case.  He has not, however, been given notice of the 
specific evidence that may be obtained by VA on his behalf as 
is required by the VCAA.  The Court, in its recent remand 
order, specifically found that notice under the VCAA of this 
information is required for this veteran for the claims on 
appeal as the notices of record are deficient in this 
respect.

The record reflects proper VCAA notice for the veteran's 
pending claim for a current increase in his rating.  
Specifically, the RO sent the veteran notice in August 2002 
that it was scheduling him for a VA examination in 
conjunction with his request for a higher evaluation for his 
cervical spine disability.  This notice, however, did not 
address the veteran's pending claims for higher initial 
evaluations and there is no other evidence of record to 
suggest that the veteran has received this notice with 
respect to the claims for higher initial ratings.  The Board 
notes that the veteran was specifically notified of the 
Court's remand in April 2003, and that he submitted a 
statement to the effect that he did not have any additional 
evidence to submit.  This notice, however, does not meet the 
standard set out by the Court in order to comply with 
Quartuccio, supra.  

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice included a request for claimants to respond 
within thirty days of the date of the letter as provided in 
38 C.F.R. Section 19.9(a)(2)(ii).  This portion of the 
regulations, however, was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a claimant has one year in which to submit 
additional evidence and argument in support of his/her claim 
following notice of the VCAA as opposed to only thirty days 
as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a veteran's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter once 
again to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

The evidence of record also shows that over the course of 
this appeal, not only has the VCAA been enacted, but the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. Section 4.71, Diagnostic Code 5293, have been changed.  
As such, the veteran is entitled to consideration of the new 
regulations in order to determine the version most favorable 
to his claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (if regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).  Accordingly, the 
veteran should be notified of the change in rating criteria 
and given an opportunity to submit evidence and/or identify 
evidence for VA to obtain which may substantiate his claims 
on appeal.

Finally, the Board notes that between the time of the Board's 
April 2001 vacated decision and the present, there has been 
an abundant amount of medical evidence obtained with respect 
to the veteran's cervical spine disability.  Because this 
evidence cannot be considered by the Board without a waiver 
of agency of original jurisdiction review, the Board directs 
the RO to consider all newly obtained evidence in conjunction 
with the claims on appeal and, if the benefits requested 
cannot be granted, issue a supplemental statement of the case 
showing that all evidence of record has been considered by 
the RO.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.



2.	The RO should advise the veteran of 
the changes in rating criteria for his 
cervical spine disability.  
Specifically, the veteran should be 
given notice of the changes to 
Diagnostic Code 5293 and given the 
opportunity to submit and/or identify 
additional evidence to support his 
claims on appeal.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




